DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first image processing unit for generating”, “second image processing unit for segmenting” and “third image processing unit for extracting” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 recites a computer program product with a computer program.  Claim 16 recites a “computer-readable medium having stored thereon program sections.  Both a “computer program product” and a “computer-readable medium” can be interpreted to be a structural term, such as a “hard drive’ or “memory”, but may also be interpreted as a non-statutory, non- structural term, such as a “signal”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oe (US 5,056,524) and Ohishi (US 2016/0051218).
Regarding claim 1, Oe discloses a method for determining contours of anatomical structures of vessels and vessel sections for representation in an X-ray-based fluoroscopic image, the method comprising: 
capturing a mask image (“Image data, which corresponds to a mask image obtained before a contrast medium is injected into the blood vessel of the subject 12, is stored in the first image memory 24” at col. 4, line 65); 
recording at least one filling image including a vascular tree filled with contrast agent (“On the other hand, image data, which corresponds to a contrast image obtained after the contract medium is injected into the blood vessel of the subject 12, is stored in the second image memory 26” at col. 4, line 68); 
subtracting the mask image from the at least one filling image to produce at least one vessel image (“The mask image data read out from the first image memory 24 and the contrast image data read out from the second image memory 26 are input to the subtracter 28. The subtracter 28 then outputs subtraction image data” at col. 5, line 3); 
generating a segmented vessel image by segmenting the vascular tree filled with contrast agent in the at least one vessel image (“Then, the edge detector 30 detects the edge of the blood vessel by using the Sobel filter shown in FIGS. 2A and 2F” at col. 5, line 12); and 
superimposing the at least one segmented vessel image with a live X-ray image and reproduction on a display device (“Only the edges of the angiographical image are detected by the Sobel filter, and the edge image data is stored in the third image memory 32. The summer 34 sums the edge image data and the fluoroscopic image data supplied from the A/D converter 22. Thus, a road map image in which only the edge image is superposed on the fluoroscopic image can be obtained, as shown in FIG. 3.” at col. 6, line 60).
Oe does not explicitly disclose removing from the at least one segmented vessel image such vessels and vessel sections that do not meet a threshold value, wherein the threshold value represents a function of at least one predetermined structural feature.
Ohishi teaches a method in the same field of endeavor of vessel image processing comprising:
generating a segmented vessel image by segmenting the vascular tree filled with contrast agent in the at least one vessel image and removing from the at least one segmented vessel image such vessels and vessel sections that do not meet a threshold value, wherein the threshold value represents a function of at least one predetermined structural feature (“The ROI setting circuitry 24 sets an ROI on a DSA image. Specifically, the ROI setting circuitry 24 extracts a blood vessel having the largest vessel diameter in blood vessels included within a predetermined range of area from the lower end of a DSA image, and calculates a peak value of partial integration value of concentration values with respect to each predetermined region in the extracted blood vessel, and then sets a region of which the calculated peak value is lowest as an ROI” at paragraph 0026, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a ROI unit as taught by Ohishi in the system of Oe to be able to identify the major vessel in the image for further analysis (see Ohishi at paragraph 0047).
Regarding claim 2, the Oe and Ohishi combination discloses a method wherein the predetermined structural feature is a dominant vessel diameter in the at least one vessel image (“The largest-blood-vessel determining circuitry 24b determines a blood vessel having the largest vessel diameter in blood vessels extracted by the blood-vessel search circuitry 24a (S202). For example, the largest-blood-vessel determining circuitry 24b measures a vessel diameter (width of a peak) from a result of the profile illustrated in FIG. 6B, and determines the blood vessel 61 having the largest vessel diameter as the largest blood vessel” Ohishi at paragraph 0047, line 1).
Regarding claim 3, the Oe and Ohishi combination discloses a method wherein the predetermined structural feature is a largest vessel diameter in the at least one vessel image (“The largest-blood-vessel determining circuitry 24b determines a blood vessel having the largest vessel diameter in blood vessels extracted by the blood-vessel search circuitry 24a (S202). For example, the largest-blood-vessel determining circuitry 24b measures a vessel diameter (width of a peak) from a result of the profile illustrated in FIG. 6B, and determines the blood vessel 61 having the largest vessel diameter as the largest blood vessel” Ohishi at paragraph 0047, line 1).
Regarding claim 4, Oe discloses a method further comprising extracting vessel edges of the segmented vessel image via edge detection such that, when the at least one segmented vessel image is superimposed with the X-ray live image, only the vessel edges of the vessels are displayed (“Only the edges of the angiographical image are detected by the Sobel filter, and the edge image data is stored in the third image memory 32. The summer 34 sums the edge image data and the fluoroscopic image data supplied from the A/D converter 22. Thus, a road map image in which only the edge image is superposed on the fluoroscopic image can be obtained, as shown in FIG. 3.” at col. 6, line 60).
Regarding claim 5, the Oe and Ohishi combination discloses a method wherein connected vessel structures are recognized (looking at Figures 3 and 6B of Oe, the connected portions of the vessel tree and shown without the smaller vessel portions as eliminated by Ohishi).
Regarding claim 6, the Oe and Ohishi combination discloses a method wherein the segmentation and removal of vessels and vessel sections takes place by means of binary image processing (those areas of the image that don’t correspond to the largest diameter as determined by Ohishi are not designated as the ROI and thereby eliminated from consideration; as this is a yes/no decision, this is a binary processing).
Regarding claim 12, the Oe and Ohishi combination discloses a device having an angiographic X-ray system for carrying out the method of claim 1, the device comprising: 
an X-ray source (“an X-ray tube 10, which is typical as a radiation generating means, irradiates X-rays onto a subject 12” Oe at col. 3, line 45; “The X-ray mechanism 10 comprises an X-ray tube 11” Ohishi at paragraph 0023, line 6); 
an X-ray detector (“An image intensifier 14, serving as a detector, detects the X-rays transmitted through the subject 12, and converts the X-rays to an optical image” Oe at col. 3, line 47; “a flat panel detector (FPD) 12” Ohishi at paragraph 0023, line 6); 
a computer with memory units (memory as shown at numerals 24, 26 and 32 in Figure 1 of Oe; memory of image processing apparatus in Figure 1 of Ohishi); 
a control unit (control unit of the apparatus is implied to initiate capturing, processing etc; “a control circuitry 34” Ohishi at paragraph 0024, line 10); 
a computer unit (the image processing apparatus at numeral 20 in Figure 1 of Oe is considered to be a computer unit; the image processing apparatus at numeral 100 in Figure 1 of Ohishi is considered to be a computer unit); 
at least one display device (tv monitor at numeral 38 in Figure 1 of Oe; “The display 40 displays thereon various images processed by the image processing apparatus” Ohishi at paragraph 0025, line 1); 
a first image processing unit for generating the subtraction image from the mask image and the at least one filling image, which contains a vascular tree filled with contrast agent (subtractor at numeral 28 in Figure 1 of Oe); 
a second image processing unit for segmenting the vascular tree filled with contrast agent in the at least one vessel image and for removing such vessels and vessel sections from the at least one vessel image that do not meet a threshold value, wherein the threshold value represents a function of at least one predetermined structural feature (“a region of interest (ROI) setting circuitry 24” Ohishi at paragraph 0024, line 4); 
a third image processing unit for extracting and superimposing a further X-ray image on a vascular tree filled with contrast agent (numeral 35 of figure 1 of Oe); and 
a GUI with an input unit for the image processing units (“a variety of information such as a graphical user interface (GUI)” Ohishi at paragraph 0025, line 2).
Regarding claim 14, the Oe and Ohishi combination discloses a device wherein the angiographic X-ray system is a modality from a group of modalities, wherein the group contains at least one C-arm X-ray apparatus (“The X-ray mechanism 10 comprises an X-ray tube 11, a flat panel detector (FPD) 12, a C-shaped arm 13” Ohishi at paragraph 0023, line 6), an X-ray diagnostic apparatus (“an X-ray tube 10, which is typical as a radiation generating means, irradiates X-rays onto a subject 12” Oe at col. 3, line 45), and a CT scanner.
Regarding claim 15, the Oe and Ohishi combination discloses a computer program product with a computer program (implied by the disclosure of Ohishi that processing is done via programmed computer; while Oe describes a pure circuitry embodiment to perform the method, it is appreciated that the processing is also easily adapted to computer software) which can be loaded directly into a memory unit of a computer of an angiographic X-ray system, in particular a C-arm X-ray device (“The X-ray mechanism 10 comprises an X-ray tube 11, a flat panel detector (FPD) 12, a C-shaped arm 13” Ohishi at paragraph 0023, line 6), with program sections that cause the angiographic X-ray system to perform the method according to claim 1 when the computer program is executed in the computer of the angiographic X-ray system.
Regarding claim 16, the Oe and Ohishi combination discloses computer-readable medium having stored thereon program sections (implied by the disclosure of Ohishi that processing is done via programmed computer; while Oe describes a pure circuitry embodiment to perform the method, it is appreciated that the processing is also easily adapted to computer software) which can be read and executed by a computer unit in order to perform the method according to claim 1 when the program sections are executed by the computer unit.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oe and Ohishi as applied to claim 1 above, and further in view of Mohr (US 2014/0294269).
The Oe and Ohishi combination discloses the elements of claim 1 as described above.
The Oe and Ohishi combination does not explicitly disclose that such vessels and vessel sections whose area does not exceed a predetermined percentage of an area of the largest vessel or vessel section, but which meet the predetermined structural feature, are detected and masked.
Mohr teaches a method in the same field of endeavor of vessel image processing, wherein such vessels and vessel sections whose area does not exceed a predetermined percentage of an area of the largest vessel or vessel section, but which meet the predetermined structural feature, are detected and masked (“If the vessel radius is estimated to be greater than 6.0 mm, the vessel is considered to be a "large" vessel, such as the aorta. The assumption is that the vessel has a larger minimum luminous cross-section than any surrounding bone. A 3D top hat filter, or other size-dependent filter, with a suitable radius is applied to remove luminous objects with a radius of 6.0 mm or greater. The volume after the application of the filter should thus contain only bone. In this case, in which the vessel radius is greater than the 6.0 mm threshold, the filter is applied to the data including the original bone domain, rather than the filled domain” at paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a size-dependent filter as taught by Mohr on the image data of the Oe and Ohishi combination to ensure that only the data of the main vessel is extracted.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oe and Ohishi as applied to claim 1 above, and further in view of Ozawa et al. (US 2012/0148139).
Regarding claim 8, the Oe and Ohishi combination discloses the elements of claim 1 as described above.
The Oe and Ohishi combination does not explicitly disclose that the extracted vessels, vessel sections or vessel edges are superimposed with a fluoroscopy image having an adaptive opacity.
Ozawa et al. teaches a method in the same field of endeavor of vessel image processing, wherein the extracted vessels, vessel sections or vessel edges are superimposed with a fluoroscopy image having an adaptive opacity (“It is also possible to change the transparency rate of each image's layer in chronological order. Moreover, it is possible to increase the visibility by making the real-time image non-transparent as a device is inserted” at paragraph 0033, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a changeable transparency as taught by Ozawa et al. in the display of the Oe and Ohishi combination to allow the user to emphasize or de-emphasize various portions of the displayed image data for better understanding of the image data.
Regarding claim 9, the Oe and Ohishi combination discloses the elements of claim 1 as described above.
The Oe and Ohishi combination does not explicitly disclose that the extracted vessels, vessel sections or vessel edges are superimposed in color with a fluoroscopic image.
Ozawa et al. teaches a method in the same field of endeavor of vessel image processing, wherein the extracted vessels, vessel sections or vessel edges are superimposed in color with a fluoroscopic image (“The look-up table 38 assigns a unique color to a roadmap portion of the composite image” at paragraph 0033, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a LUT as taught by Ozawa et al. in the display of the Oe and Ohishi combination to be able to distinguish the roadmap image data from the rest of the displayed data.

Claim(s) 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oe and Ohishi as applied to claims 1 and 12 above, and further in view of Wang et al. (US 2018/0000441).
Regarding claim 10, the Oe and Ohishi combination discloses the elements of claim 1 as described above.
The Oe and Ohishi combination does not explicitly disclose that the predetermined structural feature can be adjusted by an operator.
Wang et al. teaches a method in the same field of endeavor of vessel image processing, wherein the predetermined structural feature can be adjusted by an operator (“In some embodiments, the sizes and/or shapes of the connected components may be assessed. Whether a connected component is the connected component of the venous sinus may be assessed according to the size and/or the shape of each connected component. In some embodiments, in order to determine whether a connected component is the connected component of the venous sinus, a threshold may be set. The threshold herein may be default settings of the system, or may be set by a user” at paragraph 0139, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a user adjustable threshold as taught by Wang et al. in the system of the Oe and Ohishi combination to allow the user to fine tune the system parameters to be able to extract the relevant image data.
Regarding claim 11, the Oe and Ohishi combination discloses the elements of claim 1 as described above.
The Oe and Ohishi combination does not explicitly disclose that the threshold value of the structural feature can be adjusted by an operator.
Wang et al. teaches a method in the same field of endeavor of vessel image processing, wherein the threshold value of the structural feature can be adjusted by an operator (“In some embodiments, the sizes and/or shapes of the connected components may be assessed. Whether a connected component is the connected component of the venous sinus may be assessed according to the size and/or the shape of each connected component. In some embodiments, in order to determine whether a connected component is the connected component of the venous sinus, a threshold may be set. The threshold herein may be default settings of the system, or may be set by a user” at paragraph 0139, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a user adjustable threshold as taught by Wang et al. in the system of the Oe and Ohishi combination to allow the user to fine tune the system parameters to be able to extract the relevant image data.
Regarding claim 13, the Oe and Ohishi combination discloses the elements of claim 12 as described above.
The Oe and Ohishi combination does not explicitly disclose that the control unit has means for changing the structural feature and/or the threshold value of the structural feature.
Wang et al. teaches a method in the same field of endeavor of vessel image processing, wherein the control unit has means for changing the structural feature and/or the threshold value of the structural feature (“In some embodiments, the sizes and/or shapes of the connected components may be assessed. Whether a connected component is the connected component of the venous sinus may be assessed according to the size and/or the shape of each connected component. In some embodiments, in order to determine whether a connected component is the connected component of the venous sinus, a threshold may be set. The threshold herein may be default settings of the system, or may be set by a user” at paragraph 0139, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a user adjustable threshold as taught by Wang et al. in the system of the Oe and Ohishi combination to allow the user to fine tune the system parameters to be able to extract the relevant image data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662